 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDBUCYRIIS-ERIE COMPANYandELECTRICALWORKERS UNION, LOCALNo. 494, INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,AFL, PETITIONER.Case No. 13-RC-3983.October 12, 1954Decisionand OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Joseph Cohen, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks a unit of all employees in the electrical main-tenance department which includes 22 journeymen electricians andapprentices, an oiler, a benchhand, 2 helpers, and a maintenancewelder.As the Petitioner refused to state whether it was asking forthis severance on a craft or a departmental basis, we shall consider thequestion of severance on both a craft and a departmental basis.The Intervenor, United Steelworkers of America, CIO, hereinaftercalled the Steelworkers, contends that the unit sought is inappropriatefor the following reasons : (1) There is a 17-year plantwide bargain-ing history; (2) the maintenance electricians are integrated withother maintenance employees; (3) the plant operations are integrated;(4) the so-called electrical department is not a functionally distinctdepartment; and (5) the maintenance electricians are only a segmentof the electricians' craft at the plant.The Employer also opposedthe severance and urged that the unit sought is inappropriate.This proceeding involves the Employer's South Milwaukee plantonly, which has approximately 1,600 employees in the production andmaintenance unit.The Intervenor has been the certified bargainingrepresentative of the production and maintenance employees since1937.The electrical maintenance department is located on the balconynext to the machine shop and is enclosed by partitions. There are 22journeymen electricians, A and B, 3 apprentices, 1 benchhand, 1welder, 1 oiler, and 2 helpers in this department. The benchhand doesmechanical work relative to electrical parts; the oiler oils and cleanselectrical motors; one helper does light electrical benchwork and the110 NLRB No. 45. BUCYRUS-ERIE COMPANY315other changes bulbs and fuses throughout the plant. The welder doessome welding for the electricians and also performs welding for othermaintenance employees.The Employer's job description of maintenance electricians statesthat their function is to lay out, install, and maintain a wide varietyof complex electrical equipment, such as motors from fractional to150 horsepower, maintain powerhouse equipment, motor generatorsets,D. C. steam generators, and air compressors, to establish andmaintain substations, to balance loads, to diagnose and remedy anyelectrical trouble including work on heat treating and electric furnaceequipment.As can be seen from the above duties, their primaryfunction is to maintain and -repair the capital equipment locatedthroughout the plant, and they work from wiring diagrams andschematic drawings.They spend very little time within the parti-tioned area referred to as the electrical maintenance department.There is another group of 15 journeymen electricians, AA, A, andB, and 4 apprentices at the Employer's plant who are classified asproduction electricians.The Employer's job description of theirfunction shows that they lay out and install large and complex elec-trical equipment such as amplidyne controls, large panels, and motors.They work from wiring diagrams on large strippers and draglines,wire complex control panels and install and connect motors, lay outand cut cable, run power conduits, and mount transformers andswitches.They deal with electrical equipment carrying up to 4,000volts.The electricians perform the electrical work on the productsmanufactured by the Employer.Each group of electricians has an apprenticeship program requir-ing 8,320 hours, or approximately 4 years' apprenticeship training.It has been regular practice and the Employer's policy to permittransfers of electricians and apprentices back and forth from elec-trical maintenance to production electrical.Of the maintenance elec-tricians, 8 have transferred from production electrical ; of the 15 pro-duction electricians, 4 have transferred from electrical maintenance.Each group has its own foreman. The foreman of the maintenanceelectricians reports to the plant engineer; the foreman of productionelectricians reports to the superintendent of the machine shop.Themaintenance electricians are paid from $2.041/2 to $2.38 per hour; theproduction electricians are paid according to a premium system, anincentive piecework basis with a base pay of from $1.481/2 to $1.671/2an hour and averaging from 35 to 50 percent per hour in excess ofthe base pay.It appears from these facts that the requested unit of maintenanceelectricians comprises only a segment of a craft group possessing thesame craft skills and performing comparable work.We therefore 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDfind a unit confined to maintenance electricians inappropriate for sev-erance as a craft unit.'There remains for consideration the possibility of granting therequest of the Petitioner on the basis of a departmental unit.Underthe rule enunciated in theAmerican Potash 2case the existence ofsimilar craftsmen outside the departmental unit does not preclude theseverance of such a unit otherwise appropriate.However, the electrical maintenance department is of necessity onlya part of the entire maintenance department and the maintenanceelectricians regularly perform work relating to their crafts in con-junction with other craft maintenance employees. It is our opinionthat the electrical maintenance department is not a functionally dis-tinct department containing employees identified with traditionaltrades or occupations distinct from that of other employees.Inasmuch as the unit sought does not meet the requirements estab-lished by the Board inAmerican Potashfor severance of a depart-mental unit, or a craft unit, we shall dismiss the petition.[The Board dismissed the petition.]i SeeThe Louisville Plant of the Minneapolis-Moline Company,108 NLRB 1458.2 American Potash t Chemical Corporation,107 NLRB 1418.FETZER BROADCASTING COMPANYandNATIONAL ASSOCIATION OF BROAD-CAST EMPLOYEES AND TECHNICIANS, CIO, PETITIONER.Case No.7-RC-2160.October 10, 1954Decision and OrderUpona petition duly filed under Section 9 (c) of the National LaborRelationsAct, ahearing was held before Myron K.Scott, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case,the Board finds :1.TheEmployer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employerwithin themeaning of Section 9(c) (1) and Section 2 (6) and(7) of the Actfor the followingreasons:The Employer is a Michigan corporation with its principal officeslocated at 124 West Michigan Avenue, Kalamazoo,Michigan.It ownsand operates a radio and television station,WKZO and WKZO-TV.110 NLRB No. 46.